DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pei et al. (US 2010/0171393) in view of Pelrine et al. (US 2001/0032663).
With respect to claim 1, Pei et al. discloses a converter (Fig 9) comprising: a first electrode (item 110); a second electrode (item 108); a dielectric elastomer film (item 104) that is disposed between the first electrode and the second electrode (Fig 9), and has relative dielectric constant ε1 (Paragraphs 101-102, wherein the rubbery material inherently has a dielectric constant); and a high-dielectric-constant film (item 106) that is disposed at one or both of: a location between the first electrode and the dielectric elastomer film, and a location between the second electrode and the dielectric elastomer film (Fig 9). 
Pei et al. is silent with respect to the dielectric constants of the two dielectric materials and therefore does not disclose that the high-dielectric-constant film has a relative dielectric constant ε2 that is higher than the relative dielectric constant ε1.

At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the high dielectric constant material of Pelrine et al. with the device of Pei et al. for the benefit of providing improved dielectric and elastic properties (Paragraph 121 of Pelrine et al.).
With respect to claim 2, the combination of Pei et al. and Pelrine et al. discloses the converter according to claim 1. Pei et al. discloses that the high-dielectric-constant film includes an elastomer (Paragraphs 101-102). Pelrine et al. discloses that the elastomer has relative dielectric constant ε3 that is higher than the relative dielectric constant ε1 (Paragraph 123).
With respect to claim 3, the combination of Pei et al. and Pelrine et al. discloses the converter according to claim 1. Pelrine et al. discloses that the high-dielectric-constant film includes a plurality of particles and an elastomer (Paragraph 123), and the plurality of particles have relative dielectric constant ε4 that is higher than the relative dielectric constant ε1 (Paragraph 123, wherein the barium titanate inherently has a higher dielectric constant than the polymer).
With respect to claim 4, the combination of Pei et al. and Pelrine et al. discloses the converter according to claim 3. Pelrine et al. discloses that the plurality of particles include one or both of barium titanate and a derivative thereof (Paragraph 123).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837